DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  The end of line 1 states “the computer program”; however, this appears to be a typo which refers to the previously claimed “computer program product”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11082497. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, ‘497 discloses the claimed limitations in claim 1.
For claim 2, ‘497 discloses the claimed limitations in claim 1.
For claim 3, ‘497 discloses the claimed limitations in claim 1.
For claim 4, ‘497 discloses the claimed limitations in claim 2.
For claim 5, ‘497 discloses the claimed limitations in claim 3.
For claim 6, ‘497 discloses the claimed limitations in claim 4.
For claim 7, ‘497 discloses the claimed limitations in claim 5.
For claim 8, ‘497 discloses the claimed limitations in claim 6.
For claim 9, ‘497 discloses the claimed limitations in claim 7.
For claim 10, ‘497 discloses the claimed limitations in claim 8.
For claim 11, ‘497 discloses the claimed limitations in claim 9.
For claim 12, ‘497 discloses the claimed limitations in claim 10.
For claim 13, ‘497 discloses the claimed limitations in claim 11.
For claim 14, ‘497 discloses the claimed limitations in claim 12.
For claim 15, ‘497 discloses the claimed limitations in claim 13.
For claim 16, ‘497 discloses the claimed limitations in claim 15.
For claim 17, ‘497 discloses the claimed limitations in claim 16.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-17 would be allowable if a terminal disclaimer is filed in view of the current Double Patenting Rejections.  The closest prior art of record, Watfa et al (US 2020/0228948), does not appear to disclose “the first vehicle receiving processed traffic data, including average speed of the at least first and second vehicle, from the roadside unit” in combination with the other claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chae et al (WO 2016/159715) discloses that average speed can separate close vehicles into different networks; Lapidot (US 6,341,255) discloses determining and transmitting average vehicle speed to a vehicle; .Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463